        CASE 0:21-cr-00142-DSD-KMM Doc. 28 Filed 07/06/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       Criminal No. 21-142 (DSD/KMM)

 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                   GOVERNMENT’S MOTION FOR
                                            DISCOVERY PURSUANT TO
 MARK ALLEN MILLER,                         FEDERAL RULES OF
 CHRISTOPHER JAMES RAJKARAN,                CRIMINAL PROCEDURE 16(b),
 and                                        12.1, 12.2, 12.3 AND 26.2
 SAEID JABERIAN,

                    Defendants.

      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Joseph H.

Thompson and Miranda E. Dugi, Assistant United States Attorneys, hereby moves

the Court:

      A.     For an order requiring the defendants, pursuant to Rule 16(b) of the

Federal Rules of Criminal Procedure, to disclose and to permit inspection and copying

of the following:

             1.     Documents and Tangible Objects: All books, papers, documents,

photographs, tangible objects, or copies or portions thereof, which are within the

possession, custody, or control of the defendant and which the defendant intends to

introduce as evidence-in-chief at trial in the above-captioned matter.

             2.     Reports of Examinations and Tests: All results and reports of

physical or mental examinations and of scientific tests or experiments made in

connection with the above-captioned matter, or copies thereof, within the possession
          CASE 0:21-cr-00142-DSD-KMM Doc. 28 Filed 07/06/21 Page 2 of 3




or control of the defendant, which the defendant intends to introduce as evidence-in-

chief at trial of the above-captioned matter or which were prepared by a witness

whom the defendant intend to call at trial.

              3.       Expert Testimony: A written summary of testimony the

defendant intends to use under Rules 702, 703 and 705 of the Federal Rules of

Evidence as evidence at trial. This summary must describe the opinions of the

witnesses, the bases and reasons therefore, and the witnesses’ qualifications.

         B.   Alibi:   For its order pursuant to Rule 12.1 of the Federal Rules of

Criminal Procedure requiring the defendant, if she intends to claim alibi as a defense,

to state the specific place or places at which the defendant claims to have been at the

time of the alleged offenses in the above captioned matter and the names and

addresses of the witnesses upon whom the defendant intends to rely to establish such

alibi.

         C.   Insanity Defense/Mental Illness: For an order pursuant to Rule 12.2 of

the Federal Rules of Criminal Procedure requiring the defendant, if she intends to

rely upon the defense of insanity or introduce expert testimony relating to a mental

disease or defect or any other mental condition of the defendants bearing upon the

issue of guilt, to give notice to the government no later than the date of the first

hearing on pretrial motions.

         D.   Public Authority: For an order pursuant to Rule 12.3 of the Federal

Rules of Criminal Procedure requiring the defendant, if she intends to rely upon a

defense of actual or believed exercise of public authority on behalf of a law


                                          2
        CASE 0:21-cr-00142-DSD-KMM Doc. 28 Filed 07/06/21 Page 3 of 3




enforcement agency or federal intelligence agency at the time of the offense, to give

notice to the government and the Court no later than the date of the first hearing on

pretrial motions.

      E.     Witness Statements: For an order pursuant to Rule 26.2 of the Federal

Rules of Criminal Procedure requiring the defendant to produce all statements in

their possession or control of any witness that the defendant calls in connection with

a suppression hearing, detention hearing, trial, or sentencing.


Dated: July 6, 2021                    Respectfully Submitted,

                                              W. ANDERS FOLK
                                              Acting United States Attorney

                                               /s/ Joseph H. Thompson
                                       BY:    JOSEPH H. THOMPSON
                                              MIRANDA E. DUGI
                                              Assistant United States Attorneys




                                          3
